Title: From Alexander Hamilton to James McHenry, [March 1797]
From: Hamilton, Alexander
To: McHenry, James



[New York, March, 1797]
My Dear Friend

Take my ideas and weigh them of a proper course of conduct for our administration in the present juncture.
You have called Congress—tis well.
When the Senate meets (which I should be glad to see anticipated) send a Commission extraordinary to France. Let it consist of Jefferson or Madison Pinckney & a third very safe man, say Cabot.
Proclaim a Religious solemnity to take place at the Meeting of Congress.
When Congress meet, get them to lay an Embargo with liberty to the executive to grant licenses to depart to Vessels armed or sailing with Convoys.
Increase the Revenue vigorously—& provide naval force for Convoys. Purchase a number of Vessels now built the most fit for Sloops of War & Cutters and arm & commission them to serve as Convoys. Grant Qualified letters of marck to your Merchantmen to arm defend themselves & capture those who attack but not to cruise—or attack.
Form a provisional army of 25000 men. To be engaged eventually & have certain Emoluments. Increase your Cavalry & Artillery in immediate service.
Or do as much of all this as you can. Make a last effort for peace but be prepared for the worst.
The Emperor Paul is at best Equivocal. A successor is apt to differ from a predecessor. He seems to be a Reformer too. Who can say into what scale his weight may be finally thrown?

If things shall so turn that Austria is driven to make peace & England left to contend alone—who can guarantee us that France may not sport in this country a proseliting army? Even to get rid of the troops, if it fails, may be no bad thing to the Government of that Country. There is a possible course of things which may subject us even to an internal invasion by France. Our calculations to be solid should contemplate this possibility.
I know in your administration there is a doubt about a Commission or Envoy extraordinary. I am very sorry for it, because I am sure it is an expedient measure. But perhaps France has said she will receive no Minister till her grievances shall be redressed. Tis hardly possible this can refer to any but a Minister who is to reside. A special extraordinary mission cannot be intended to be excluded—because it is at least necessary to know what measure of redress will satisfy if any is due. But grant she will refuse to hear. Still the great advantage results of shewing in the most glaring light to our people her unreasonableness—of disarming a party of the plea that all has not been done which might be done—of refuting completely the charge that the actual administration desires War with France.
But the enemies of the Government desire the measure. Tis the strongest reason for adopting it. This will meet them on their own ground & shut their mouths.
But to answer the end a man who will have their confidence must be sent—Jefferson or Madison. To do this & to be safe others must be united, say Pinkney & Cabot. Hence the idea of a Commission.
I am really my friend anxious that this should be your plan. Depend on it it will unite the double advantage of silencing enemies & satisfying friends.
I write you this letter on your fidelity. No mortal must see it or know its Contents. Yrs.

A Hamilton
J Mc.Henry Esq

